    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 1 of 12




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

 FIEL Houston Inc., et al.,
       Plaintiffs,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.      Case No. 4:20-cv-2515
 Department of Homeland Security; and            EXPEDITED HEARING
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration            REQUESTED
 Services,
       Defendants.
                                                 Date: July 31, 2020




               MOTION FOR PRELIMINARY INJUNCTION
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 2 of 12




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      Pursuant to Federal Rule of Civil Procedure 27 and 65, Plaintiffs respectfully

file this motion for a preliminary injunction. Through this motion, Plaintiffs request

that the Court enjoin the Defendants from rejecting initial Deferred Action for

Childhood Arrivals (“DACA”) Applications, and order them to immediately direct

the U.S. Citizenship and Immigration Services (“USCIS”) to accept and adjudicate

all new DACA Applications in accordance with the U.S. Supreme Court’s decision

in Dep’t of Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891

(2020) and the Maryland District Court’s decision in Casa De Maryland, et al., v.

U.S. Dep’t of Homeland Sec., 8:17-cv-02942-PWG (Dist. MD, Jul. 17, 2020).

Plaintiffs maintain that they are likely to succeed on the merits of their claims set

out in their Complaint and Amended Complaint. See ECF No. 1 and 4.

      Additionally, Plaintiffs will be severely and irreparably harmed if the

requested injunction is not granted, the balance of equities weigh in favor of

Plaintiffs, and the public interest weighs in favor of issuing an injunction.

Accordingly, the Court should grant this motion and issue an injunction in this case.

                         I.     Arguments and authorities

                   A. Standard for granting a preliminary injunction

      “A plaintiff seeking a preliminary injunction must clearly show (1) a

substantial likelihood that he will prevail on the merits, (2) a substantial threat that


                                           2
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 3 of 12




he will suffer irreparable injury if the injunction is not granted, (3) his threatened

injury outweighs the threatened harm to the party whom he seeks to enjoin, and (4)

granting the preliminary injunction will not disserve the public interest.” Planned

Parenthood of Gulf Coast, Incorporated v. Gee, 862 F.3d 445, 457 (5th Cir. 2017).

Herein, Plaintiffs maintain that they meet each element for granting of a preliminary

injunction, and therefore injunctive relief is appropriate in this case.

                     B. Plaintiffs are likely to succeed on the merits

       Plaintiffs allege that the Defendants, by refusing to allow Plaintiffs to file their

initial DACA Applications, have violated the Administrative Procedure Act

(“APA”). Plaintiffs maintain that they are likely to succeed on the merits of their

APA claim and, therefore, injunctive relief is appropriate.

       In Regents, the U.S. Supreme Court made it explicitly clear that the rescission

of DACA was arbitrary and capricious, and thus, violated the APA. 140 S. Ct. at

1915. The DACA program thus returned to its pre-2017 status. See Casa De

Maryland, 8:17-cv-02942-PWG (finding that DACA is now restored to its pre-

September 5, 2017 status). Therefore, the USCIS is now mandated to accept and

adjudicate all new DACA Applications in accordance with its 2012 policy

memorandum. Regents, 140 S. Ct. at 1915; Casa De Maryland, 8:17-cv-02942-

PWG.

       Instead of doing what it is mandated to do, i.e., follow the Supreme Court’s


                                            3
     Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 4 of 12




decision in Regents, the USCIS is blatantly defying the Supreme Court by refusing

to allow Plaintiffs to file their initial DACA Applications. In fact, as recently as July

28, 2020, Defendant Chad F. Wolf1 issued a policy memorandum stating that: “no

new initial requests for DACA should be accepted.” See Exhibit 1—DHS Policy

Memorandum.2

        Plaintiffs maintain that the USCIS’ refusal to accept initial requests for DACA

violates the APA. Specifically, as noted in Plaintiffs’ Complaint, the USCIS’ refusal

to accept initial DACA Applications is an agency action that is “unlawfully

withheld” because the USCIS is, by virtue of the Supreme Court’s decision in

Regents, mandated to accept those DACA Applications. See 5 U.S.C. 706(1).

        It is clear that the USCIS has failed to adhere to the Supreme Court’s mandate

that DACA must be returned to its pre-2017 status. See Exhibit 1, supra. Therefore,

the USCIS is unlawfully withholding agency action and Plaintiffs move this Court

to compel the USCIS to act in accordance with the Supreme Court’s decision in


1
 Plaintiff wishes to note that although it is not the subject of this litigation, only a properly serving
Secretary can promulgate a change to policy. And since Defendant Chad F. Wolf is only the Acting
Secretary, he is not a properly serving secretary, and the new policy is invalid for that reason. See
5 U.S.C. §§ 3347(a), 3345(a), 3348(b)(1), (d)(2).
2
  Again, while not the subject of this litigation, the DHS has, by failing to follow the Supreme
Court, violated the separation of powers doctrine because an executive branch is openly
disregarding what the judicial branch has mandated. Lopez v. Heckler, 572 F.Supp. 26, 30 (C.D.
Cal. 1983), stay denied, 713 F.2d 1432 (9th Cir.), stay granted, 104 S. Ct. 10 (1983), aff’d, 725
F.2d 1489 (9th Cir. 1984); Hillhouse v. Harris, 715 F.2d 428 (1983) (holding that administrative
agencies are bound by Circuit Court decisions and the failure to follow those decisions is
contempt); Holden v. Heckler, 584 F. Supp. 463 (N.D. Ohio 1984).

                                                   4
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 5 of 12




Regents, as well as the decision in Casa De Maryland and its own 2012 policy

memorandum on DACA.

      Additionally, the USCIS’ refusal to accept initial DACA Applications is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” See 5 U.S.C. § 706(2)(A). As noted in Plaintiffs’ Complaint, the USCIS can

act arbitrarily, capriciously, and abuse its discretion if it irrationally departs from a

policy that it has consistently followed. See INS v. Yang, 519 U.S. 26, 32 (1996)

(“Though an agency’s discretion is unfettered at the outset, if it announces and

follows—by rule or by settled course of adjudication—a general policy by which its

exercise of discretion will be governed, an irrational departure from that policy (as

opposed to an avowed alteration of it) could constitute action that must be overturned

as ‘arbitrary, capricious, [or] an abuse of discretion’”); see also Lugo-Resendez v.

Lynch, 831 F.3d 337, 338 (5th Cir. 2016) (finding the BIA abuses its discretion when

it issues a decision that is based on unexplained departures from regulations or

established policies); Wong Wing Hang v. INS, 360 F.2d 715, 718-19 (2d Cir. 1996)

(finding that an agency abuses its discretion when it inexplicably departs from prior

procedures).

      In this case, the USCIS is not allowing Plaintiffs to file their DACA

Applications, as noted in Exhibit 1 attached herein, even though it is mandated to

accept and adjudicate those applications in accordance with the Regents, Casa De


                                           5
     Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 6 of 12




Maryland, and its 2012 memorandum. Therefore, the USCIS has departed from its

prior, settled course of adjudication and policies regarding the DACA program, and

as such, has acted arbitrarily, capriciously, and has abused its discretion.

       Moreover, the USCIS has abused its discretion because it is failing to adhere

to binding Supreme Court precedent. The Supreme Court was clear in Regents that

the rescission of DACA was unlawful and that the DACA program returned to its

pre-rescission status. 140 S. Ct. at 1915; see also Casa De Maryland, supra. By

failing to follow binding Supreme Court precedent and outright refusing to accept

initial DACA Applications, the USCIS has acted unlawfully.

       In sum, Plaintiffs maintain that they are able to demonstrate that they are likely

to succeed on the merits of their claims because the USCIS is in violation of the

APA. Accordingly, Plaintiffs meet the first element necessary for an injunction to

be granted in this matter.

       C. Plaintiffs will be irreparably harmed if an injunction is not granted

       Plaintiffs will undoubtedly be irreparably harmed if an injunction is not

granted. In addition to Plaintiffs, there are currently about 682,440 individuals who

are eligible for DACA nationwide.3 In Texas alone there are approximately 85,910

individuals who are DACA-eligbile.4 All of these individuals, including Plaintiffs,


3
  https://www.migrationpolicy.org/programs/data-hub/deferred-action-childhood-arrivals-daca-
profiles
4
  Id.
                                              6
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 7 of 12




do not have lawful status in the United States, meaning that they are those who have

orders of removal and are at risk from being picked up by immigration officials and

physically removed to their country at any time, while others who do not have

removal orders are at risk from being placed in removal proceedings and being

ordered removed. If they are removed, their entire lives will be uprooted. They will

lose their ability to seek an education in this country, they will lose any property or

homes that they have purchased, and most importantly, they will tragically be ripped

away from their families. Their entire lives will be uprooted and destroyed.

      Furthermore, eligible DACA applicants who are unable to file their

applications are also unable to obtain legal employment in the United States. This

leaves them unable to earn a livelihood, as well as to be contributing members of

society, and causes them clear and certain economic hardship. Their continued

inability to obtain DACA, including an ability to receive work authorization, is

unnecessarily prolonged by the Defendants due to their unlawful refusal to accept

and to adjudicate DACA Applications.

      Plaintiffs maintain that they will be irreparably harmed if an injunction is not

granted in this case. As such, Plaintiffs meet the second element for the grant of an

injunction in this matter.

                 D. The balance of equities weigh in favor of Plaintiffs

      Balancing of the equities involves determining whether the “substantial injury


                                          7
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 8 of 12




[to Plaintiffs] outweighs the threatened harm to the party whom [the Plaintiffs] seek

to enjoin…” Tex. Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d

570, 574 (5th Cir. 2012) (brackets and citations omitted). In this case, Plaintiffs

maintain that it is clear that the injury to them substantially outweighs any harm to

the Defendants.

      As previously noted, Plaintiffs will be irreparably injured if an injunction is

not granted because they can be physically removed from the United States at any

time, or the Government could place them in removal proceedings at any time, which

would mean that their entire lives could be destroyed. Similarly, Plantiffs are

irreprerably injured by virtue of the fact that they are unlawfully denied an

opportunity to obtain lawful employment, so as to be able to sustain themselves, as

well as their families. These injuries, in Plaintiffs’ view, far outweigh any harm to

the Government.

      The Government would suffer no harm if they are compelled to honor and

execute the mandate of a Supreme Court decision that compels the agency to

continue accepting new DACA Applications, because in adherence to U.S. law, that

is what the agency is mandated to do. In fact, it would actually benefit them, because

they will be able to start collecting filing fees from thousands of DACA applicants

nationwide and will be able to obtain crucial revenue for its coffers that is sorely




                                          8
     Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 9 of 12




needed at this point in time, as the USCIS considers furloughs.5

       In sum, there is no justification for the argument that the Defendants will be

harmed by the granting of an injunction in this case. Therefore, the equities weigh

heavily in favor of Plaintiffs. Accordingly, Plaintiffs have satisfied the third element

required for an injunction.

       E. The public interest weighs in favor of granting an injunction

       The public interest weighs in favor of granting an injunction for several

reasons. First, the DACA program has been increasingly beneficial to the national

economy of the United States. As amici and respondents in Regents noted, since

2012, recipients of DACA have “enrolled in degree programs, embarked on careers,

started businesses [and] purchased homes…” 140 S. Ct. 1891, 1914 (2020). In 2017,

DACA recipients earned approximately $23.4 billion dollars and 93.3% of DACA

recipients were employed and contributing to the economy.6 DACA recipients paid

$2.2 billion dollars in federal taxes and $1.8 billion dollars in state and local taxes.7

They have even started businesses at a higher rate than U.S. citizens who are in a

similar age group.8

       It is abundantly clear that the DACA program has been highly beneficial to



5
  https://www.cnn.com/2020/06/24/politics/uscis-immigration-citizenship-furlough/index.html
6
  https://research.newamericaneconomy.org/report/overcoming-the-odds-the-contributions-of-
daca-eligible-immigrants-and-tps-holders-to-the-u-s-economy/
7
  Id.
8
  Id.
                                              9
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 10 of 12




the economy of the United States. Issuing an injunction, and requiring the

Government to accept new applications, would bring many more economic benefits

for the United States, which is especially crucial during the current economic

downturn due to the coronavirus pandemic.

      Second, the immigration laws of the United States have historically been

about promoting family unity. In fact, almost the entire immigration system is a

family-based system. Given that, it would adhere to the law and serve the public

interest if Plaintiffs were allowed to apply for DACA and remain in the United States

with their families.

      Finally, the public interest is always served when the laws of the United States

are respected and it is always in the interest of the citizens of the United States to

have their governmental agencies adhere to the rule of law. In this case, the Supreme

Court’s decision in Regents is clear and the USCIS should begin accepting new

DACA Applications, which the U.S. District Court for Maryland has affirmed. Casa

De Maryland, supra. Ordering the USCIS to begin accepting new DACA

Applications and enjoining them from rejecting applications filed by eligible

applicants would be in keeping with the Supreme Court’s decision in Regents, and

therefore, would ensure that the rule of the law is respected. In Plaintiffs’ view, that

would be in the public interest.

      Plaintiffs maintain that they meet the fourth and final prong for injunctive


                                          10
    Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 11 of 12




relief. And since all four elements necessary for the issuance of a preliminary

injunction are present in this matter, that relief should be granted expeditiously.

                               II.    CONCLUSION

      Wherefore, premises considered, Plaintiffs respectfully request that this

Court: issue a preliminary injunction to enjoin the USCIS from rejecting initial

DACA applications and order the USCIS to begin accepting and adjudicating initial

DACA Applications. The Court’s consideration is respectfully requested.

                                               Respectfully submitted,

                                               GONZALEZ OLIVIERI, LLC

                                               /s/ Raed Gonzalez
                                               _________________________
                                               Raed Gonzalez, Esq.
                                               Attorney for Plaintiff
                                               Texas Bar No. 24010063
                                               2200 Southwest Freeway, Suite 550
                                               Houston, Texas 77098
                                               Phone: 713-481-3040
                                               Fax: 713-588-8683
                                               rgonzalez@gonzalezolivierillc.com




                                          11
   Case 4:20-cv-02515 Document 11 Filed on 07/31/20 in TXSD Page 12 of 12




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

 FIEL Houston Inc., et al.,
       Plaintiffs,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.     Case No. 4:20-cv-2515
 Department of Homeland Security; and
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration
 Services;
                                                Date: July 31, 2020
       Defendants.




                              INDEX OF EXHIBITS


• Exhibit 1—DHS Policy Memorandum




                                      12
